IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-18-00092-CV

                    IN THE INTEREST OF I.D.C., A CHILD



                            From the 66th District Court
                                Hill County, Texas
                             Trial Court No. CV315-17


                                        ORDER


       On September 5, 2018, we received the Brief of Appellee in this case. Having

reviewed the brief, we issue the following orders:

       First, the Brief of Appellee does not contain proper proof of service. A filing party

is required to serve a copy of all documents presented to the Court on all parties to the

appeal. TEX. R. APP. P. 9.5(a). The documents must contain proof of service. Id. at 9.5(d).

Proof of service may be in the form of either an acknowledgement of service by the person

served or a certificate of service. Id. A certificate of service must be signed by the person

who made the service, and must state (1) the date and manner of service, (2) the name
and address of each person served, and (3) if the person served is a party’s attorney, the

name of the party represented by that attorney. Id. at 9.5(e).

          To expedite this matter, we implement Rule of Appellate Procedure 2 to suspend

Rule of Appellate Procedure 9.5’s proof-of-service requirement for the Brief of Appellee.

See id. at 2. The Clerk of this Court is ordered to immediately forward a copy of the Brief

of Appellee to the appellant.

          Second, the Brief of Appellee is not in compliance with Rule of Appellate

Procedure 9.8. See id. at 9.8. Rule 9.8 states that, in an appeal arising out of a case in which

the termination of parental rights was at issue, a minor must be identified only by an alias

in all papers submitted to the Court, including in all appendix items submitted with a

brief or motion, but not in a docketing statement. Id. at 9.8(b)(1). An “alias” is defined as

“one or more of a person’s initials or a fictitious name, used to refer to the person.” Id. at

9.8(a).

          All documents sent to this Court in this type of proceeding, other than the

docketing statement, must be redacted to comply with Rule 9.8. Id. at 9.8(b)(1). The rule

does not require or permit the alteration of the original appellate record. Id. at 9.8(d). But

even copies of documents that are included in the original appellate record, when sent in

any form or for any purpose other than as part of the formal record, must be made to

comply with Rule 9.8.




In re I.D.C.                                                                             Page 2
        To expedite this matter, we order that the Brief of Appellee be sealed. See id. at 2.

All future filings will be expected to be in compliance with Rule 9.8.




                                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed September 26, 2018




In re I.D.C.                                                                           Page 3